        Case 5:19-cv-00718-PRW Document 49 Filed 08/10/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TAMMY COVINGTON, and                  )
(2)    JEFFREY COVINGTON                     )
                                             )
        PLAINTIFFS,                          )   Case No. CIV-19-718-PRW
                                             )
vs.                                          )
                                             )
(1)  CSAA FIRE AND CASUALTY                  )
INSURANCE, d/b/a AAA FIRE AND                )
CASUALTY INSURANCE COMPANY,                  )
INC.                                         )
                                             )
       DEFENDANT.                            )


                      PLAINTIFFS’ UNOPPOSED MOTION
                     TO ENLARGE PRE-TRIAL DEADLINES

      COMES NOW, Plaintiffs Tammy and Jeffrey Covington, and respectfully

moves to enlarge certain remaining pre-trial deadlines by seven (7) days. In

support thereof, Plaintiffs show the court the following:

   1. There have been two prior requests to extend deadlines.

   2. This matter is set for mediation on August 20, 2020. Numerous deadlines

      occur on August 21, 2020. If the mediation is successful, the filings will be

      unnecessary. Therefore, Plaintiff urges the Court to move all deadlines

      noted for seven (7) days.

   3. Counsel for Plaintiffs have spoken to counsel for Defendant and Defendant

      has no objection to this extension.

   4. The Present Deadlines and Proposed enlargement are as follows:

                                                                                  1
        Case 5:19-cv-00718-PRW Document 49 Filed 08/10/20 Page 2 of 3




                Item                 Present Date             Proposed Date

    Designation of                 August 21, 2020            August 28, 2020
    Deposition Testimony
    Objections and Counter         August 28, 2020           September 1, 2020
    Designations of
    Deposition Testimony
    Motions in Limine              August 21, 2020            August 28, 2020

    Jury Instructions              August 21, 2020            August 28, 2020

    Voir Dire                      August 21, 2020            August 28, 2020

    Trial Briefs                   August 21, 2020            August 28, 2020

    Proposed                       August 21, 2020            August 28, 2020
    Findings/Conclusions of
    Law
    Final Pretrial Report          August 21, 2020            August 28, 2020



   5. Granting this enlargement will not delay the trial, which is presently on the

      September 2020 Docket.

   WHEREFORE, Plaintiffs pray that the proposed enlargement of deadlines set

out above be granted.

Respectfully submitted,


s/_Douglas J. Shelton__________
Douglas J. Shelton, OBA #8159
dshelton@sheltonlawok.com
SHELTON & WALKLEY LAW GROUP
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEYS FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON
                                                                                      2
        Case 5:19-cv-00718-PRW Document 49 Filed 08/10/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

       I hereby certify that on August _______, 2020, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing.
Based on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Douglas J. Shelton
Douglas J. Shelton




                                                                                       3
